Citation Nr: 0405441	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, to include secondary to service-connected fracture 
of the left patella with traumatic arthritis.

2.  Entitlement to an increased rating for fracture of the 
left patella with traumatic arthritis, currently rated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of an 
old fracture of the left elbow, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from March 1964 to March 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied service connection for a left 
ankle disorder, secondary to service-connected fracture of 
the left patella with traumatic arthritis; and which also 
denied increased ratings for fracture of the left patella 
with traumatic arthritis and residuals of an old fracture of 
the left elbow.  In October 2003, the veteran testified at a 
personal videoconference hearing at the RO before the 
undersigned.  

In a May 2003 rating decision, service connection was granted 
for a scar of the right wrist and was denied for a left wrist 
disorder.  The veteran did not initiate an appeal as to that 
rating decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the issuance of the August 2002 supplemental 
statement of the case regarding the issue of service 
connection for a left ankle disorder, directly or secondary 
to service-connected fracture of the left patella with 
traumatic arthritis, and the October 2002 statement of the 
case regarding the increased rating issues, additional 
evidence was added to the claims file.  Specifically, at the 
time of his October 2003 hearing, the veteran submitted 
private medical records for which he indicated that he wanted 
to waive RO initial jurisdiction.  However, the record also 
reflects that the veteran was afforded a VA examination in 
February 2003 and that report is of record and has not been 
reviewed.  Likewise, VA outpatient records dated from 
September 2002 through January 2003, are also of record.  The 
veteran never waived RO jurisdiction of those records.  Thus, 
in order to afford the veteran proper due process, the claims 
file must be returned for initial RO review.  

In addition, at this personal hearing, the veteran and his 
representative pointed out that the veteran was receiving 
Social Security Administration (SSA) benefits and that the 
SSA records did not appear to be in the claims file.  The 
Board has reviewed the file and they are not in fact 
contained therein.  These records should therefore be 
obtained.  

With regard to the veteran's service connection claim, the 
veteran has submitted a statement from his private physician, 
Fernando Sarti, M.D., in which Dr. Sarti opines that the 
veteran's left knee pain could cause his left ankle to turn 
and fold over causing pain and swelling of his ankle.  During 
the hearing, the veteran's representative indicated that this 
physician was the veteran's gastroenterologist.  Also, 
service medical records show treatment for a left ankle 
injury in August 1964.  In compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board finds that 
the veteran should be afforded a VA examination in order to 
more clearly ascertain if the veteran has a left ankle 
disorder which is related in any way to his service or his 
service-connected left knee disorder.  

With regard to the increased rating claims, the veteran 
maintains that they have worsened.  Accordingly, his left 
knee and his left elbow should be reexamined in order to 
ascertain the current level of severity of disability.  

The veteran has been sent VCAA letters.  Accordingly, VA 
should continue to undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).


The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran has 
a left ankle disorder which is related to 
service or to his left knee disorder, he 
must submit that evidence to VA.  If 
there is evidence that that the veteran's 
left knee and left elbow disabilities 
have increased in severity, he must 
submit that evidence to VA.  

2.  VCAA should continue to be followed.

3.  The veteran's SSA records should be 
requested and then associated with the 
claims file upon receipt thereof.  

4.  Up-to-date (from February 2003) 
records of treatment of the veteran 
should be obtained from the VA Medical 
Center in Houston. 

5.  The veteran should be afforded a 
joints examination.  The examiner should 
perform all necessary testing.  The 
examiner should opine as to whether the 
veteran has a left ankle disorder and, if 
so, if it is causally related to any 
event in service including to the left 
ankle injury reported in August 1964.  If 
no such relationship is found, the 
examiner should opine as to whether any 
current left ankle disorder is related in 
any way to his left knee disorder.  
He/she should indicate if the veteran's 
left ankle disorder is proximately due to 
his left knee disorder and/or is 
aggravated by his left knee disorder.  
With regard to his left knee and left 
elbow disabilities, the examiner should 
comply with DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner should perform 
range of motion testing and state the 
results.  He/she should also specifically 
indicate if the veteran's left knee 
exhibits subluxation and lateral 
instability, and, if so, if it is slight, 
moderate, or severe.  With regard to the 
left elbow, the examiner should also 
perform range of motion testing and state 
the results.  He/she should also 
specifically indicate if the veteran has 
nonunion in the upper half of his left 
ulna with false movement and whether 
there is loss of bones substance and 
marked deformity.  The examiner should 
also comment, to the extent possible, on 
any additional loss of motion or function 
due to flare-ups of left knee and left 
elbow symptoms or excess fatigability, 
incoordination or weakened movement of 
those joints.

6.  If upon completion of the requested 
actions, any issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include a supplemental 
statement of the case which addresses all 
evidence received after the August 2002 
supplemental statement of the case 
regarding the issue of service connection 
for a left ankle disorder, due to 
inservice injury or secondary to service-
connected fracture of the left patella 
with traumatic arthritis, and the October 
2002 statement of the case regarding the 
increased rating issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




